Exhibit 99 General Electric Capital Services, Inc. Condensed Statement of Earnings Three months ended September 30 Nine months ended September 30 (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 40 Total revenues (2)% (5)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses (13)% (11)% Earnings (loss) from continuing operations before income taxes F F Benefit for income taxes Earnings from continuing operations F 42% Earnings (loss) from discontinued operations, net of taxes 40 Net earnings (loss) U (62)% Less net earnings attributable to noncontrolling interests 23 8 13 71 Net earnings (loss) attributable to GECS $ $ U $ $ (61)% Amounts attributable to GECS: Earnings from continuing operations $ $ F $ $ 48% Earnings (loss) from discontinued operations, net of taxes 40 Net earnings (loss) attributable to GECS $ $ U $ $ (61)% General Electric Capital Services, Inc. Summary of Operating Segments (unaudited) Three months ended September 30 Nine months ended September 30 (Dollars in millions) V % V % Revenues Commercial Lending and Leasing (CLL)(a) $ $ (4)% $ $ (13)% Consumer(a) (5)% – Real Estate (3)% (3)% Energy Financial Services (40)% 4% GE Capital Aviation Services (GECAS)(a) 17% 13% Total segment revenues (4)% (4)% GECS corporate items and eliminations 27% (8)% Total Revenues $ $ (2)% $ $ (5)% Segment profit CLL(a) $ $ F $ $ 62% Consumer(a) 86% 50% Real Estate 25% (41)% Energy Financial Services 55 41 34% 85% GECAS(a) (16)% 4% Total segment profit F 45% GECS corporate items and eliminations (88)% (35)% Earnings from continuing operations attributable to GECS F 48% Earnings (loss) from discontinued operations, net of taxes, attributable to GECS 40 U U Net earnings (loss) attributable to GECS $ $ U $ $ (61)% (a) Effective January 1, 2010, we transferred the Transportation Financial Services business from GECAS to CLL and the Consumer business in Italy from Consumer to CLL. Prior-period amounts were reclassified to conform to the current-period’s presentation. General Electric Capital Services, Inc. Condensed Statement of Financial Position September 30, December 31, (Dollars in billions) (Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECS shareowner's equity Noncontrolling interests Total liabilities and equity $ $
